346 F.2d 797
Earl L. TAYLOR, Appellant,v.Walter N. TOBRINER et al., Appellees.
No. 18628.
United States Court of Appeals District of Columbia Circuit.
Argued January 27, 1965.
Decided March 4, 1965.
Petition for Rehearing En Banc and for Rehearing before the Division Denied April 14, 1965.

Mr. George H. Windsor, Washington, D. C., with whom Messrs. George E. C. Hayes and Julian R. Dugas, Washington, D. C., were on the brief, for appellant.
Mr. David P. Sutton, Asst. Corp. Counsel for District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellees.
Before BAZELON, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM:


1
After some eight years of service as a member of the Metropolitan Police Department, this appellant was retired for disability upon an annuity of 40 per cent of his basic salary. D.C. CODE § 4-526 (1961). Unsuccessfully he sought additional relief in appropriate administrative proceedings, after which he asked the District Court to compel the Commissioners "to order the plaintiff retired for disability incurred during the performance of duty." Upon consideration of the administrative record and of oral stipulations at the court hearing and after argument of counsel, the District Judge filed findings of fact, conclusions of law and an order that the complaint be dismissed.


2
On this appeal we have considered the entire record as made available to this court. We find no substantial basis for disturbing the conclusion of the Police and Firemen's Retirement and Relief Board as affirmed by the Commissioners that appellant's disability was not due to injury or to a disease contracted in the performance of duty, or to an injury or disease which was "shown to have been aggravated by the performance of duty." D.C. CODE § 4-527 (Supp. IV, 1965). Accordingly, we find no error in the findings and conclusions of the District Judge, and his order dismissing the complaint must be


3
Affirmed.